Title: Editorial Note on Promissory Notes, 1783
From: 
To: 


Seventeen escaped prisoners made their way to Passy and received financial assistance from Franklin during the period covered by this volume.
Benjamin Ramsdell of Massachusetts, captured aboard the ship Three Sisters, received 96 l.t. on February 10. Thomas Moore was given 48 l.t. on February 23. Four men applied for assistance on March 9, each of whom received 24 l.t. They were Richard Cockshott of Pennsylvania and James Leigh, Mourning Richardson, and R. Roxbury, all of Virginia. On March 16 four more men were given 24 l.t. each: William Bird of Maryland, John Dorsey of Harford County, Maryland, Thomas Jones of New York, and John Stidart of Edenton, North Carolina. Richard Haynes of South Carolina signed a note for 36 l.t. on March 23. On April 27 John Baker, Peter Green, William Hoadley, Timothy Parmele, and John Peet each signed notes for 24 l.t. Thomas Cave received the same amount on April 28.
